Citation Nr: 0614368	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from May 1952 to May 
1956.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio that denied entitlement to service connection for 
asbestosis.


FINDING OF FACT

The record does not include competent medical evidence of a 
current diagnosis of asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  See, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO initially provided the claimant 
with notice of the VCAA in October 2001, before issuing a 
decision in August 2002 that denied the claim for service 
connection for asbestosis.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met.  

The October 2001 VCAA letter informed the appellant of the 
provisions of the VCAA and he was advised to identify or 
submit any evidence in support of this claim that had not 
been obtained and which she thought would support the claim.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The VCAA-specific letter advised the appellant of the 
evidence to submit to show that he was entitled to service 
connection for asbestosis.  He was informed that VA would 
also make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
claimant of the information and evidence necessary to 
substantiate the claim as required by Quartuccio.  

As to the "fourth element" as discussed above, the 
appellant was provided every opportunity to identify and 
submit evidence in support of the claim.  See also, 
VAOPGCPREC 01-04.  The VCAA notice provided the opportunity 
to submit any additional evidence in support of this claim.  
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
adequately presented.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006), noting the factors of essential fairness 
of the adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  There is also no harm or prejudice as to any 
notice deficiency with respect to the effective date element 
for compensation, as the Board is denying entitlement to 
service connection.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board obtained service medical 
and personnel records, VA treatment records and records of 
private treatment.  There is no report of additional relevant 
private treatment that has not been requested.  The VA also 
obtained examinations and a medical opinion to support an 
informed determination in this matter.  The VCAA duty to 
assist regarding the necessity of a medical 
examination/opinion does require an opinion in a claim for 
service connection where, as here, a veteran relates a 
disorder to military service and there is competent evidence 
he suffered an event or injury in service that may be 
associated with symptoms being reported.  See Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  Thus, the Board 
finds the development is adequate when read in its entirety 
and that it satisfied the obligations established in the 
VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claim for service connection for 
asbestosis.  Relevant records are included in the file and 
the Board finds that the record contains sufficient competent 
medical evidence to decide the claim.  VA's duty to assist 
the appellant in the development of the claim has been 
satisfied and the Board will turn to a discussion of the 
issue on the merits.


Analysis

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  It is 
the obligation of VA to render a decision which grants every 
benefit that can be supported in law while protecting the 
interests of the Government, with due consideration to the 
policy of the Department of Veterans Affairs to administer 
the law under a broad and liberal interpretation consistent 
with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  The Board 
must assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
As with any piece of evidence, the credibility and weight to 
be attached to an opinion is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The veteran filed his initial compensation claim with VA in 
September 2001 for "asbestosis due to naval service" and 
therein he requested that VA outpatient records be used to 
support his claim.  The contemporaneous VA clinical records 
dated in September 2001 noted asbestosis by history and that 
he was a former Navy electrician and a retired pipe fitter.  
The service medical records are pertinently unremarkable and 
his military personnel records show he held the electrician's 
mate (EM) rating and served on the U.S.S. ROLETTE (AKA-99) 
and the U.S.S. ARNEB (AKA-56).  The veteran recalled working 
in the engine room and repairing wiring aboard the Navy ships 
and after service working for nearly 30 years in a mill pipe 
shop.  He also related the medical evaluation that found 
asbestosis was at the request of attorneys representing 
asbestos product companies.  

A physician, self-identified as a "NIOSH "B" READER" 
stated in an October 2000 report that in the presence of a 
significant occupational exposure history to asbestos dust, 
findings of irregular opacities in the lower lung zones and 
chest wall pleural thickening on an August 2000 chest X-ray 
were consistent with the diagnoses of bilateral interstitial 
fibrosis due to asbestosis and asbestos associated pleural 
fibrosis.  Other information with that report noted the 
veteran worked as a pipe fitter from 1956 to 1984.  The Board 
notes the National Institute for Occupational Safety and 
Health (NIOSH) developed and currently administers the B 
Reader Certification Program, which it describes as a unique 
quality assurance program for training and certifying 
physicians who classify chest radiographs of pneumoconiosis.  
Certification requires successful completion of an extensive 
initial examination and every four years an individual must 
complete a recertification examination.  68 Fed. Reg. 66447-
66448 (Nov. 26, 2003).  The record of private treatment in 
2001 does not mention asbestosis currently or by history, 
although there is a reference to a 30 year exposure history 
as a pipe fitter for a steel company.  

The VA general medical examiner in May 2002 noted veteran's 
self-reported history of asbestosis and an annotation next to 
the diagnosis was that the chest X-ray was normal with no 
pleural plaques.  The radiology report noted the lungs were 
clear of acute focal infiltrates, and the reader's 
interpretation was no radiographic evidence for acute 
cardiopulmonary disease.

The VA pulmonary examiner in June 2002 had a chest X-ray that 
was read as showing no interval change when compared with the 
previous study.  The interpretation was of normal appearing 
lungs, mediastinum and bony thorax.  The pulmonary examiner 
found the exposure in service as described would be 
sufficient to cause asbestos-related lung disease.  However, 
the examiner stated the chest X-ray did not display fibrotic 
changes and the pulmonary function tests did not indicate 
either restrictive lung disease or impaired diffusion 
capacity as would be seen with asbestosis.  The examiner 
opined that it was more likely than not that the functional 
abnormality, obstructive lung disease, is not related to 
asbestos exposure.  Thereafter, VA records show the 
impression of no active pulmonary pathology given on a 
December 2003 chest X-ray was based on findings of no 
pulmonary infiltration or consolidation or masses in the 
lung, hilar region or mediastinum.  The more recent 
appearance of asbestosis in the list of the veteran's 
"active problems" noted the diagnosis being carried forward 
from September 2001.  

The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wood v. Derwinski, 1 Vet. App. 190 (1991); Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  The Board observes the 
question of exposure to asbestos during military service is 
not reasonably disputed.  38 U.S.C.A. § 1154(a).  However, 
the Board concludes that the competent evidence viewed 
objectively does not establish a current diagnosis of 
asbestosis.  Although the private radiology interpretation 
was favorable on this element, the consistent interpretation 
of chest radiology reports thereafter and contemporaneous 
pulmonary function on VA examination does not support the 
diagnosis.  The Board notes that it appears the RO did not 
limit or constrain the VA examiner's review in requesting 
that the examiner state whether the veteran had asbestosis 
and if so its relationship to military service based on the 
claimed in service exposure.  The examiner had expertise in 
pulmonary disease and relied on two current chest X-rays and 
a pulmonary function test to support the opinion against the 
current diagnosis of asbestosis.  See, e.g., Colayong v. 
West, 12 Vet. App. 524, 535 (1999); Bielby v. Brown, 7 Vet. 
App. 260, 268-69 (1994); Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  In response to the VA opinion, there is no 
challenge the specific conclusions with any additional 
competent medical evidence to rebut the opinion against a 
current diagnosis of asbestosis or diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); 
Davis v. West, 13 Vet. App. 178, 185 (1999) and Struck v. 
Brown, 9 Vet. App. 145, 155 (1996).  Thus, the Board assigns 
substantial weight to the VA opinion on the question of the 
current existence of asbestosis.  Furthermore, the more 
recent VA chest X-ray was consistent with earlier reports 
showing no evidence of asbestosis.  The reference in VA 
clinical records to asbestosis as an "active problem" is 
obviously based on the historical diagnosis as there is no 
other competent contemporaneous evidence of the disease as 
recently as 2004. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  On this 
critical element, the Board concludes the competent evidence 
is not in approximate balance in view of the repeated chest 
X-rays and pulmonary function testing obtained since the 
veteran filed his claim offer no support for the diagnosis of 
asbestosis, which is essential for VA compensation purposes.  
Thus, the record does not warrant the application of the 
benefit of the doubt rule. 


ORDER

Service connection for asbestosis is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


